Motion by appellant for reargument denied, with $10 costs and necessary printing disbursements. Motion by appellant to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: A question under the Constitution of the United States was presented and necessarily passed upon. The appellant contended that chapter 553, section 4, of the Laws of the State of New York of 1944, as applied to appellant, is violative of, and repugnant to, section 1 of the Fourteenth Amendment of the Constitution of the United States. This court held that chapter 553, section 4, of the Laws of the State of New York of 1944, as applied to appellant, is not violative of, or repugnant to, section 1 of the Fourteenth Amendment of the Constitution of the United States. *Page 568